Citation Nr: 1441098	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-20 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disorder to include degenerative disc disease and facet syndrome. 

2.  Entitlement to an initial rating in excess of 20 percent, prior to October 8, 2013, and 60 percent thereafter for degenerative joint and disc disease of the thoracolumbar spine.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S. P. 



ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to March 1991. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Louisville, Kentucky, Regional Office (RO) which, in pertinent part, denied service connection for lumbar spine degenerative disc disease.

The April 2010 rating decision also proposed to sever service connection for right hip degenerative arthritis.  In July 2010, the RO effectuated the proposed severance as of September 30, 2010.  The claims were previously before the Board. In an August 2013 decision the Board determined that severance of service connection for right hip degenerative arthritis was improper and remanded the claim of entitlement to service connection for a lumbosacral spine disorder to include degenerative disc disease and facet syndrome.  In an August 2013 rating decision, the Appeals Management Center (AMC) restored service connection for right hip degenerative arthritis and granted service connection for degenerative joint and disc disease of the thoracolumbar spine, rated as 20 percent disabling effective December 22, 2009.  

Through his representative, the Veteran has expressed disagreement with the ratings assigned his thoracolumbar spine disability.  Under these circumstances, a statement of the case (SOC) regarding the issue of entitlement to an initial rating in excess of , prior to October 8, 2013, and 60 percent thereafter for degenerative joint and disc disease of the thoracolumbar spine should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999). The Board is required to remand, rather than refer, this issue. Id. 
In February 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

The Board has reviewed both the physical claims files and the Virtual VA/VBMS file so as to insure a total review of the evidence. 

The issue of entitlement to an initial rating in excess of 20 percent, prior to October 8, 2013, and 60 percent thereafter for degenerative joint and disc disease of the thoracolumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service connection for degenerative joint and disc disease of the thoracolumbar spine was granted in an August 2013 rating decision, and there is no longer a case or controversy as to the issue pertaining to entitlement to service connection for a lumbosacral spine disorder to include degenerative disc disease and facet syndrome.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for a lumbosacral spine disorder to include degenerative disc disease and facet syndrome because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, SOC has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200. 

The Veteran's claim for service connection for degenerative joint and disc disease of the thoracolumbar spine was granted in a rating decision issued by the AOJ in August 2013.  The Veteran did not perfect an appeal with regard to the evaluation assigned for degenerative joint and disc disease of the thoracolumbar spine.  Therefore, the Board lacks jurisdiction over the issue of entitlement to service connection for a lumbosacral spine disorder to include degenerative disc disease and facet syndrome because that issue has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202. 


ORDER

The appeal as to the issue of entitlement to entitlement to service connection for a lumbosacral spine disorder to include degenerative disc disease and facet syndrome is moot, and the issue is dismissed for lack of jurisdiction.


REMAND

According to a July 2014 statement by the Veteran's representative, the Veteran is in disagreement with initial ratings assigned to his service-connected thoracolumbar spine disability.  The August 2013 rating decision assigned a 20 percent rating effective December 22, 2009.  The October 2013 rating decision assigned a 60 percent rating, effective October 18, 2013.  The Board find that that the July 2014 statement is, within the bounds of liberal construction, an expression of disagreement with the August and October 2013 rating decisions regarding the assigned disability ratings for the thoracolumbar spine disability.  Indeed, the July 2014 NOD is also timely with respect to those decisions.  Accordingly, the Board has concluded that the issue on appeal relates to the AOJ's August and October 2013 rating decisions.

Although an October 2013 supplemental SOC was issued, it did not discuss fully the issue of entitlement to an initial rating in excess of 20 percent, prior to October 8, 2013, and 60 percent thereafter for degenerative joint and disc disease of the thoracolumbar spine.  Under these circumstances, an SOC should be provided to the Veteran so that he can further address his disagreement with the ratings assigned and be given an opportunity to appeal this issue to the Board.  See Manlicon, 12 Vet. App. at 238.

Thus, the issue of entitlement to an initial rating in excess of 20 percent, prior to October 8, 2013, and 60 percent thereafter for degenerative joint and disc disease of the thoracolumbar spine must be remanded for additional action. 

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran addressing the issue of entitlement to a rating in excess of entitlement to an initial rating in excess of 20 percent, prior to October 8, 2013, and 60 percent thereafter for degenerative joint and disc disease of the thoracolumbar spine.  The Veteran must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


